Citation Nr: 1420707	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-48 240	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an earlier effective date than October 1, 2008 for a 50 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963 and from October 1970 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned a higher 50 percent rating effective October 1, 2008, for the Veteran's service-connected PTSD.  The Veteran timely disagreed with the effective date assigned for the 50 percent rating.  

In March 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence in support of his earlier effective date claim.  In a March 2011 statement, he also waived initial RO consideration of the newly submitted evidence as well as any and all evidence received by the Board since the September 2010 supplemental statement of the case.  Accordingly, the Board accepts all evidence received by the Board since September 2010 for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

It appears that the Veteran currently lives within the jurisdiction of the RO in Newark, New Jersey.  Thus, that facility has jurisdiction over this appeal.

In April 2013, the Board received a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of New Jersey Department of Veterans Affairs (NJDVA).  Under the provisions of 38 C.F.R. § 20.1304(a) (2013), however, an appellant has 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  A May 2011 letter advised the Veteran that his case was being certified and transferred to the Board.  As noted above, in April 2013, well after the expiration of the 90-day grace period for appointing a new representative, the Board received the Veteran's signed VA Form 21- 22 in favor of NJDVA.  The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2013).  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  Accordingly, the Veteran's April 2013 request to appoint a new representative is not accepted as part of this appeal and the appellant still is represented, in this appeal only, by Disabled American Veterans.  

The issue of the appointment of a new representative, as outlined in a VA Form 21-22 submitted in April 2013 in favor of NJDVA, is referred to the RO in Newark, New Jersey (the current RO of jurisdiction), for consideration.  38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA (VVA) and Veterans Benefits Management System (VBMS)).  A review of the documents in VVA and VBMS reveals that they either are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  An April 2006 rating decision continued the Veteran's 30 percent rating for PTSD; the Veteran did not appeal this decision. 

2.  The Veteran submitted new and material evidence within one year of a February 2008 rating decision that continued his 30 percent rating for PTSD; therefore, the February 2008 rating decision is not final, and the Veteran's November 19, 2007, claim for increase remains pending. 

3.  It is factually ascertainable that the Veteran met the requirements for the higher 50 percent disability rating for service-connected PTSD more than one year prior to his date of claim for increase on November 19, 2007.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 19, 2007, for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an October 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.  The claim last was readjudicated by the RO in September 2010.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA treatment records, VA examination reports, Social Security Administration (SSA) records, and Board hearing testimony. 

Moreover, with respect to the Veteran's March 2011 Board hearing before the undersigned Acting Veterans Law Judge (AVLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with by VA.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a Board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. at 473; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Veteran contends that he is entitled to an effective date prior to October 1, 2008 for a 50 percent disability rating for his service-connected PTSD.  Specifically, during his March 2011 travel board hearing, the Veteran testified that he first had noticed worsening PTSD symptoms after a 2004 hospitalization of 18 to 22 days.

Laws & Regulations

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).   

The laws and regulations pertaining to the effective date for an increase have been interpreted as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) ; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2) ; VAOPGCPREC 12- 98 (1998).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).    

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background & Analysis

On November 19, 2007, the Veteran filed an increased rating claim for PTSD.  A February 2008 rating decision continued the 30 percent disability rating for PTSD.  Most recently, the Veteran filed a claim for increased rating for PTSD on October 1, 2008.  In an October 2008 rating decision, the RO granted a temporary total evaluation for PTSD based on hospitalization of over 21 days (from November 16, 2004 to December 17, 2004), effective November 16, 2004.  A 30 percent rating for PTSD was continued, effective January 1, 2005.  In a February 2009 rating decision, the RO increased the Veteran's rating for PTSD from 30 percent to 50 percent, effective October 1, 2008, the date on which the Veteran's increased rating claim had been received.  The Veteran subsequently perfected a timely appeal.    

The Board notes that the Veteran did not appeal the assigned disability rating of 30 percent within a year of the February 2008 rating decision.  He filed the currently appealed increased rating claim for PTSD in October 2008 and, in conjunction with this claim, he submitted new and material evidence in the form of VA medical records dated from May 2008 to September 2008 and had a VA examination in November 2008.  As the Veteran essentially submitted new and material evidence within 1 year of the February 2008 rating decision, the Board finds that the February 2008 rating decision did not become final.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that, under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless that decision is reconsidered).      

Given the foregoing, the Board finds that the Veteran's previous claim for increase for PTSD filed on November 19, 2007, remains pending.  In other words, the date of the Veteran's claim for an increased rating for PTSD in this case is November 19, 2007.  The Board also finds that the earliest effective date in the Veteran's claim for increase for PTSD can be up to 1 year prior to November 19, 2007, if it is factually ascertainable that an increase in the service-connected disability was shown during that time period.  38 U.S.C.A. § 5110(b)(2) ; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2).  

The Veteran's service-connected PTSD currently is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.130, DC 9411 (2013).  As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  As relevant to this claim, a GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2013).

VA medical records dated from May 2005 to September 2008 show that the Veteran received intermittent treatment for his PTSD.  He suffered from such symptoms as poor sleep with nightmares, delusional/paranoid ideas, panic attacks, anxiety, depression, irritability, seeing shadows and hearing noises outside, and difficulty establishing relationships.  In a May 2008 VA medical report, the Veteran reported having 3 panic attacks that week.  He was assigned a GAF score of 60 in September 2008.  

On VA examination in April 2006, the Veteran complained of having nightmares about three times a week and waking up in a panic and feeling disoriented.  He reported that he startled very easily and became jumpy and shaky when the phone rang and when he heard loud noises such as gunshots or helicopters.  He stated that the loud noises would affect him for a couple of hours and that he would have to lay down to feel better.  He indicated that hearing about or seeing car accidents would bother him.  He maintained that he would think about Vietnam 2 to 3 times a week.  He also reported getting easily frightened and feeling depressed when he was alone.  He denied any difficulty with people, but did not have much dealings with other people.  He stated that he enjoyed fishing, but that he had stopped hunting because gunshots bothered him.  He complained that his concentration and focus were not good and that he was forgetful.  He avoided large crowds and noises.  He indicated that he had never felt suicidal or been violent.  The Veteran was currently unemployed and reported that he had worked in construction for 27 years.  He did indicate having some friction on the job with some people when he worked, but he stated that he never quit or got fired and did not have much difficulty on the job due to stress symptoms.  He maintained that he had retired early in 2002 due to problems with his feet and nerves.  The Veteran indicated that he was a "loner."  He stated that he had been in relationships with women, but had never married.  He reported having one "grown up" child.  He maintained that he attended church weekly and got along with people.  He also indicated that since he had moved to Mississippi, he had not had any friends.  

Mental status examination of the Veteran in April 2006 showed that he was alert, fully oriented, disheveled, and wore dirty clothes.  His affect was pleasant, and his mood was euthymic.  The Veteran had intact memory in all spheres.  He had good concentration, insight, and judgment.  He was logical and organized in his thinking, and there was no evidence of psychotic thinking or suicidal or homicidal ideation.  The examiner diagnosed the Veteran with chronic PTSD that was moderate in severity.  He assigned a GAF score of 55.  The examiner found that the Veteran had moderately severe symptoms of PTSD that seemed to have particularly come about in the last 8 years.  The examiner found that the Veteran's symptoms were not worse than they were at his last VA examination in September 2002 when he was also assigned a GAF score of 55.  Although the Veteran had mild to moderate occupational impairment and moderate social impairment from his PTSD, the examiner still found that the Veteran was employable from a psychiatric standpoint and was considered competent for VA purposes.  The Veteran appeared to have benefited from his treatment in the past 3 years and seemed to have stabilized.     

At a May 2007 VA examination, the Veteran reported that he had good days of 6/10 (with 10 being the worst possible) and bad days of 9/10.  He indicated that he tried to cope with his symptoms that were related to his combat experiences, as he did not want them to ruin his daily life.  He stated that if he had a nightmare or became very anxious, he would try to get his mind off of it by taking a nap, going fishing, or working around his place.  He complained of problems with depression and anxiety, feeling sad and down at times, and getting very nervous or startled by loud noises.  He indicated that he tried to keep his mind occupied to not think about Vietnam, and that he was able to avoid thinking about it on some days.  He maintained that his medication and VA treatment had helped a lot and that he had fewer panic attacks and nightmares than he used to.  He reported that he still had Vietnam nightmares about 1 to 3 times a week.  He stated that he avoided watching war movies or news about Iraq and that he got angry about the current war.  He indicated that he used to have a lot of anger problems, but denied any problems with violence or interpersonal conflicts.  He maintained that he had dealt with his anger problems by staying away from people.  He also reported that when he worked, he would avoid conflicts by keeping to himself and doing his job.  The Veteran stated that he had retired at age 62 because of physical disability related to pain and multiple surgeries on his feet.  He used to work as a brick layer and denied any problems with his ability to function at the job.  There was no history of interpersonal conflicts, frequent reprimands, missed time from work, or history of being fired due to mental illness.  The Veteran indicated that he would still be working if it were not for his physical problems.  He lived alone and was able to perform basic activities of daily living unaided.  He reported that he enjoyed fishing and usually liked for someone to go with him.  He also rode a horse occasionally.  He stated that he had met a few friends that he liked to spend time with one-on-one, and he would visit his children at least once per year.  

Mental status examination of the Veteran in May 2007 showed that he was alert and oriented in all spheres with normal gait and adequate eye contact.  He was casually dressed in shorts and unshaven.  The Veteran was noted to be smiling, cooperative, and attentive.  There was no guarding or evasiveness.  He described his mood as "ok" and had pleasant affect in normal range that was appropriate to the speech content and stated mood.  He was somewhat tremulous at times during the interview.  Speech was normal in volume, amount, rate, and rhythm.  Insight and judgment were good.  Memory was grossly intact, and abstraction was fair.  Thought processes and content were goal-directed and coherent.  There was no evidence of suicidal/homicidal ideation or plan, obsessions/compulsions, psychosis, or auditory/visual hallucinations.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 55 for moderate impairment in industrial and social functioning.  The examiner noted that the Veteran had remained symptomatic with treatment, but that he had improved with medication and psychotherapy.  He had a good relationship with his mental health provider and indicated that he felt comfortable to request more intensive treatment if needed.  He was noted to have created a living situation where he could live alone and control his stress level and social interaction with others.  The examiner found that the Veteran's overall quality of life was compromised secondary to PTSD.  He tended to avoid being around groups of people and only interacted with a select few individuals for brief periods of time.  He had tended to isolate himself during his working years.  He never married and had no current significant relationship.  He was supportive of his sister and moved to Mississippi to help her when she was very ill, and he had maintained a long-distance relationship with his children.  The Veteran was also noted to have been unemployed since 2003 secondary to physical disability, with no major industrial problems identified during his working years.  The examiner also determined that the mental status findings did not demonstrate any major limitations that would preclude employment, as there were no observable impairments in thought processes or communication skills.  

On VA examination in January 2008, the Veteran complained that he still had nightmares about 2 to 3 times a week.  He reported that he avoided watching television because the news was upsetting.  He stated that he still did not like to be around people much and liked to spend time fishing alone almost every day.  He lived alone and was able to perform basic activities of daily living unaided.  He took care of his own cooking and cleaning and drove his car locally to take care of his business.  He indicated that he stayed home most of the time, and he tried to walk as much as possible, but that this was limited by his foot problems.  He maintained that he sometimes visited with friends, but mostly liked to go fishing alone.  He reported that he went to visit different churches on Sundays and that he still helped his sister and her husband with their multiple medical problems.  

Mental status examination of the Veteran in January 2008 showed that he was alert and oriented in all spheres with slow gait and good eye contact.  He was casually dressed and fairly groomed.  The Veteran was noted to be cooperative and attentive.  He had normal psychomotor activity.  He described his mood as "upset" and "frustrated" and had angry affect.  Speech was spontaneous and content matched his behavior and mood.  Insight was limited, and regarding judgment, the Veteran appeared to be able to protect himself from common dangers.  Memory was grossly intact, and abstraction was concrete.  Thought processes and content were goal-directed and coherent.  There was no evidence of suicidal/homicidal ideation or plan, obsessions/compulsions, psychosis, or auditory/visual hallucinations.  The Veteran's thoughts were focused on his "feeling of not being treated right by the VA."  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 55 for moderate impairment in industrial and social functioning.  The examiner noted that the Veteran was on medication and had been followed in the mental health clinic, which seemed to have helped his psychiatric symptoms somewhat.  His anger and frustration directed at VA because of his health care was more likely than not exaggerated by the increased irritability and anger outbursts that were common in PTSD.  The examiner found that the Veteran's overall quality of life was compromised secondary to PTSD and physical health problems.  He never married and chose to live alone.  He moved to Mississippi to help take care of his sister and continued to do so.  He visited with friends sometimes and attended church, but preferred to spend most of his time fishing alone.  The Veteran was also noted to have been unemployed since 2003 secondary to physical disability, with no major industrial problems identified during his working years.  The examiner also determined that the mental status findings did not demonstrate any major limitations that would preclude employment, as there were no observable impairments in thought processes or communication skills.  
  
At a November 2008 VA examination, the Veteran complained that he had "real bad dreams" in which he might be soaking wet on awakening.  He reported having intrusive recollections of Vietnam stressors and recurrent nightmares.  He also had distress on exposure to external cues like thunder and lightning.  He stated that he attempted to avoid conversations associated with trauma and activities like watching television which aroused memories of his trauma.  He had a restricted range of affect.  His arousal symptoms included insomnia, irritability, and exaggerated startle.  He was noted to have no history of hallucinations or suicidal or homicidal ideations, and he had no paranoia or history of violence since his last VA mental health examination.  He indicated that he had spells in which he was excessively nervous, shivered, had increased breathing although there was no shortness of breath, and had increased heart rate.  He maintained that these episodes lasted 60 to 90 minutes and occurred approximately weekly.  He reported that the onset of these episodes was over 10 years.  He also indicated that he had a good appetite, variable energy, and intermittent down mood.  He was currently unemployed due to physical illness and would still be working if not for his physical problems.  He had lost no time from work and had no history of being fired or reprimanded due to PTSD.  The Veteran had never married but had three children.  He was close to his family and had some friends that were mostly in New Jersey.  He did not go to any reunions and was not a member of any organizations.  He occasionally attended church.  The Veteran was noted to live alone.  He was able to drive, shop, and do chores.  His daily activities included caring for his horse and dog, walking with his animals, cooking, shooting his gun, and fishing, which he enjoyed a lot and did a lot of.  

Mental status examination of the Veteran in November 2008 showed that he had normal general appearance and was well-dressed and groomed, with normal eye contact.  Sensorium was clear, and behavior was within normal limits.  He was cooperative, with intact communication and normal psychomotor activity.  Speech was normal in speed and amount.  Mood and affect were within normal limits.  Thought processes were linear and did not vary with content.  Thought content was unremarkable.  There was no evidence of suicidal or homicidal ideation or psychosis.  Memory, insight, judgment, and cognitive screen were within normal limits.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 55, which was reflective of moderate impairment in employment and social functioning.  The examiner found that the frequency of symptoms was daily, and the severity of symptoms was moderate.  The examiner noted that the Veteran's insomnia and anxiety associated with PTSD would impair work performance.  The Veteran's PTSD was also noted to cause some avoidance of other people and decrease social interaction.  He had no impairment in thought processes or communication and had normal behavior.  He was independent in his activities of daily living.        

The Veteran testified before the Board at a March 2011 travel board hearing that he had noticed his PTSD symptoms worsening after his 2004 inpatient mental health treatment of 18 to 22 days.  He reported experiencing nervousness, nightmares, blackouts, no impulse control, paranoia, possible anger issues, and being aggravated by various things.  

The Board notes that the RO increased the Veteran's disability rating for PTSD from 30 percent to 50 percent based on the findings of the November 2008 VA examination showing that his disability had worsened.  The Board finds, however, that the Veteran's symptomatology as shown on VA examination in April 2006, May 2007, and January 2008 approximated the same level of severity as shown on VA examination in November 2008 (the basis for the 50 percent rating assigned by the RO).  

In this regard, the record evidence demonstrates that at his April 2006, May 2007, and January 2008 VA examinations, the Veteran's PTSD was manifested by nightmares occurring three times a week, startling easily when hearing loud noises, depression, social isolation, avoidance of large crowds, intrusive thoughts, anxiety, avoidance of war-related media, anger problems, and panic attacks.  Indeed, the April 2006 VA examiner even determined that the Veteran had moderately severe symptoms of PTSD.  The May 2007 and January 2008 VA examiners found that the Veteran had moderate impairment in industrial and social functioning.  These findings are consistent with the November 2008 VA examination findings of recurrent nightmares and intrusive thoughts about Vietnam, distress on exposure to external cues like thunder and lightning, avoidance of conversations and activities related to his trauma, insomnia, irritability, exaggerated startle, weekly panic attacks, intermittent down mood, avoidance of other people, and decreased social interaction.  The November 2008 VA examiner also found that the Veteran had moderate impairment in employment and social functioning due to his PTSD.  The Veteran consistently was assigned a GAF score of 55 on all of these VA examinations.           

The Board again notes that the effective date for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, the date entitlement arose for a 50 percent rating for the Veteran's PTSD was in April 2006, which is more than one year prior to the date of claim for increase.  Accordingly, as the later date would be the date of claim for increase, the Board finds that the appropriate effective date for a 50 percent rating for PTSD is November 19, 2007.  The Board also finds that the increase in disability did not first occur within the year prior to the date of claim for increase.  As such, an effective date up to one year prior to November 19, 2007, for a 50 percent rating for PTSD is not warranted.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125; 38 C.F.R. § 3.400(o)(1),(2) ; VAOPGCPREC 12- 98.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that an effective date of November 19, 2007, is warranted for a 50 percent rating for PTSD.   


ORDER

Entitlement to an effective date of November 19, 2007, for a 50 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


